Citation Nr: 1017183	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  08-16 395	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana


THE ISSUE

Whether the reduction in rating from 30% to 10% for a right 
knee disability was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from February 1969 to February 
1971.

This appeal to the Board of Veterans Appeals (Board) arises 
from an April 2007 raring action that decreased the rating of 
the veteran's right knee disability from 30% to 10%.

In January 2009, the Veteran and his wife testified at a 
hearing before a decision review officer at the RO.

In January 2010, the Veteran at the RO testified at a Board 
videoconference hearing before the undersigned Veterans Law 
Judge in Washington, D.C.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  The VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) (38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009)) 
includes enhanced duties to notify and assist claimants.    

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has not been accomplished.  

In September 2005 and January 2009, the Veteran was afforded 
VA examinations in connection with his claim.  However, on 
neither occasion was the claims folder available to the 
examining physician prior to the examination.  On the most 
recent 2009 examination, radiographic clinical findings were 
furnished for the non-service-connected left knee instead of 
the service-connected right knee, and the examining physician 
commented that he could not verify pertinent clinical 
findings without reviewing the veteran's medical records.

Where the record does not adequately reveal the current state 
of disability, the fulfillment of the duty to assist includes 
providing a thorough and contemporaneous medical examination 
that considers the claimant's prior medical examinations and 
treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); 
Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  The VA is 
required to schedule an examination whenever evidence 
indicates that there has been a material change in disability 
or that the current rating may be incorrect.  38 C.F.R. 
§ 3.327(a) (2009); see Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  Inadequate medical evaluation 
frustrates judicial review.  Hicks v. Brown,  8 Vet. 
App. 417, 422 (1995).  

As the degree of severity of the veteran's service-connected 
right knee disability and how it impairs him functionally are 
unclear, the Board finds that the duty to assist requires 
that the Veteran be afforded a new VA orthopedic examination 
by a physician to obtain clinical findings pertaining thereto 
prior to adjudicating the claim on appeal.  The claims folder 
must be made available to and reviewed by the examining 
physician prior to the examination.  Under the circumstances, 
the Board finds that this case must be remanded to the RO to 
obtain a new VA orthopedic examination to resolve the higher 
rating issue on appeal.  

The Veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, shall result in 
denial of his claim.  See 38 C.F.R.  § 3.655(b) (2009).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the Veteran fails to report 
for the scheduled examination, the RO should obtain and 
associate with the claims folder a copy of any notice of the 
examination sent to him by the pertinent VA medical facility.    

Appellate review also discloses that the Veteran receives 
treatment and evaluation for his right knee by Lindsey R. 
Ralston, M.D., Henry County Center for Orthopedic Surgery & 
Sports Medicine, 2200 Forest Ridge Parkway, Suite 240, New 
Castle, Indiana 47362-0490.  As such medical information 
would be helpful in resolving the higher rating claim on 
appeal, the Board finds that the RO should contact the 
Veteran and his representative and request him to furnish 
written authorization permitting the release to the VA of all 
such medical records from 2008 up to the present time for 
consideration in this claim.  The RO should then obtain any 
additional evidence for which the Veteran provides sufficient 
information and authorization, following the current 
procedures prescribed in 38 C.F.R. § 3.159.  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this case is hereby REMANDED to the RO via the 
AMC for the following action:
    
1.  The RO should contact the Veteran and 
his representative and request him to 
provide written authorization to enable 
the VA to obtain copies of the complete 
clinical records of his treatment and 
evaluation for his right knee by Lindsey 
R. Ralston, M.D., Henry County Center for 
Orthopedic Surgery & Sports Medicine, 
2200 Forest Ridge Parkway, Suite 240, New 
Castle, Indiana 47362-0490 from 2008 up 
to the present time.       

2.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and/or responses received should be 
associated with the claims folder.

3.  If any records sought are not 
obtained, the RO should notify the 
appellant and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

4.  After all available records and/or 
responses received have been associated 
with the claims folder, the RO should 
arrange for the veteran to undergo a VA 
orthopedic examination by a physician to 
determine the degree of severity of his 
service-connected right knee disability 
and how it impairs him functionally.  The 
entire claims folder must be made 
available to and reviewed by the 
physician designated to examine the 
Veteran, and the examination report 
should include discussion of his 
documented medical history and 
assertions.  All indicated studies and 
tests (to include  X-rays) should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis. 

The physician should conduct range of 
motion testing of the veteran's right 
knee (expressed in degrees, with standard 
ranges provided for comparison purposes).  
He should render specific findings as to 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the right 
knee.  If pain on motion is observed, he 
should indicate the point at which pain 
begins.  He should indicate whether, and 
to what extent, the Veteran experiences 
likely functional loss of the right knee 
due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use; to the extent 
possible, the examiner should express 
such functional loss in terms of 
additional degrees of limited motion.  

The doctor should state whether or not 
there is recurrent subluxation or lateral 
instability of the right knee, and if so, 
whether it is (a) slight, (b) moderate, 
or (c) severe.

The examiner should state whether there 
is any ankylosis of the right knee, and 
if so, whether it is (a) at a favorable 
angle in full extension, or in slight 
flexion between 0 and 10 degrees; (b) in 
flexion between 10 and 20 degrees; (c) in 
flexion between 20 and 45 degrees; or (d) 
extremely unfavorable, in flexion at an 
angle of      45 degrees or more.

The physician should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

5.  If the Veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims 
folder a copy of the notice of the date 
and time of the examination sent to him 
by the pertinent VA medical facility.

6.  To help avoid future Remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West,        11 Vet. App. 268, 271 
(1998).  
   
7.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  If the Veteran 
fails to report for the scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.          
 
8.  Unless the benefit sought on appeal 
is granted to the veteran's satisfaction, 
the RO must furnish him and his 
representative an appropriate 
Supplemental Statement of the Case that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims folder is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The Veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

